Citation Nr: 0013478	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-03 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease with hypertension, to include as secondary to 
service-connected generalized anxiety disorder with post-
traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
generalized anxiety disorder with PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to December 
1945.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

The Board's consideration of entitlement to an evaluation in 
excess of 30 percent for generalized anxiety disorder with 
PTSD is deferred, pending action by the 
RO while this case is in remand status.


FINDING OF FACT

The veteran has presented competent medical evidence of an 
etiological relationship between coronary artery disease with 
hypertension and service-connected generalized anxiety 
disorder with PTSD.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
coronary artery disease with hypertension is well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (1991); 38 C.F.R. §§ 3.303, 
3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability 
resulting from disease or injury incurred in or 
aggravated in the line of duty while in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may be also granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999). Secondary 
service-connection may also be granted for the degree to 
which a non-service-connected disorder is aggravated by a 
service-connected disorder. 38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

A veteran who submits a claim for VA benefits shall have 
the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim 
is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991). 
The threshold question before the Board is whether the 
veteran has presented evidence of well-grounded claim of 
entitlement to service connection within the meaning of 
38 U.S.C.A. § 5107. Claims for secondary service 
connection must be well grounded.  Libertine v. Brown, 9 
Vet. App. 521 (1996); Jones v. Brown, 7 Vet. App. 134, 
138 (1994). 

A well-grounded claim is a plausible claim, meritorious on 
its own, or capable of substantiation.  Slater v. Brown, 9 
Vet.App. 240, 243 (1996) (citing Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1991)).  In a case such as this, where the 
determinative issue involves a question of medical causation, 
that is, whether the claimed condition is etiologically 
linked to the veteran's period of active service or to the 
service-connected disability, competent medical evidence in 
support of the claim is required for VA to find the claim 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

In the instant case, the record discloses that the veteran 
suffered a heart attack (myocardial infarction) in the spring 
of 1979.  The record also reflects that he has hypertension.  
The veteran has contended that his hypertension and heart 
disease were caused or aggravated by his generalized anxiety 
disorder with PTSD.  

A private physician who had treated the veteran, Charles H. 
Raye, M.D., submitted a letter in March 1979 in which he 
reported that the veteran had suffered a myocardial 
infarction at that time.  The veteran had been at bed rest 
and he had not been allowed to participate in any business 
matters at his office for fear of raising his anxiety level.  
Dr. Raye also submitted a letter in May 1998, in which he 
stated an opinion that the veteran's myocardial infarction 
was related to the stress of his job.  The Board finds that 
Dr. Raye's opinion renders plausible the veteran's claim that 
service connected generalized anxiety disorder may have 
exacerbated heart disease/hypertension, and thus the 
veteran's claim is well grounded.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.310.  


ORDER

The veteran's claim of entitlement to service connection for 
coronary artery disease with hypertension is well grounded, 
and to that extent the appeal is granted.


REMAND

The Board notes that Dr. Raye related the veteran's 
myocardial infarction (MI) to the stress of his job and he 
did not specifically say that generalized anxiety disorder 
and/or PTSD caused heart disease/hypertension or the MI.  
Nevertheless, VA has a statutory duty to assist in the 
development of the veteran's well-grounded claim pursuant to 
38 U.S.C.A. § 5107(a).  

The Board is of the view that further medical information is 
necessary prior to a final disposition of the veteran's 
appeal.  An opinion should be obtained, the Board finds, from 
a cardiologist as to the relationship, if any, between 
generalized anxiety disorder with PTSD and coronary artery 
disease with hypertension.

The Board also notes that a provision in M21-1, Part VI, 
paragraph 7.62, provides that, in considering whether a non-
service connected disorder has been aggravated by a service 
connected disorder, physicians should address each of the 
following medical issues:

(1)  The baseline manifestations which 
are due to the effects of nonservice-
connected disease or injury;

(2)  The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected 
disability, based on medical 
considerations; and 

(3) The medical considerations supporting 
an opinion that increased manifestations 
of a non-service connected disease are 
proximately due to service connected 
disability.

An examination which fails to identify baseline findings, or 
the increment of increased disability to service-connected 
causes is inadequate for rating purposes.

Accordingly, this case is REMANDED to the RO for the 
following: 

1.  The RO should arrange for the veteran 
to be examined by a cardiologist. It is 
imperative that the claims file and a 
copy of this REMAND be made available to 
the examiner for review.  The examining 
cardiologist should offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that service-connected generalized 
anxiety disorder with PTSD either caused 
or aggravated (increased in severity) 
coronary artery disease, status post 
myocardial infarction, with hypertension.  
The cardiologist should fully explain the 
underlying rationale in making this 
determination.  If the examiner finds 
that generalized anxiety disorder with 
PTSD did not cause but did aggravate 
coronary artery disease with 
hypertension, he or she should discuss 
the medical issues set forth in M21-1, 
Part VI, paragraph 7.62, including: the 
baseline manifestations of coronary 
artery disease with hypertension; the 
increased manifestations of coronary 
artery disease with hypertension 
proximately due to generalized anxiety 
disorder with PTSD; and the medical 
considerations supporting an opinion that 
increased manifestations of coronary 
artery disease with hypertension were 
proximately due to generalized anxiety 
disorder with PTSD.  The examination 
report should be typed.  

2.  When the RO has completed the 
development requested, the case should 
again be reviewed on the basis of the 
additional evidence.  In the event that 
the determination remains adverse, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and be afforded the 
applicable time to respond before the 
appeal is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

